NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OF YOUR DRIVER’S LICENSE NUMBER.

DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FINANCING STATEMENT

THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER SECTION 9.502 OF THE TEXAS
BUSINESS AND COMMERCE
CODE

BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER:

___________4511371___________

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING (“Deed of Trust”) is made as of the 25th day of March, 2008, by
G&E HEALTHCARE REIT CYPRESS STATION, LLC, a Delaware limited liability company,
whose address is 1551 N. Tustin Avenue, Suite 200, Santa Ana, California 92705
(“Borrower”) (for recording and indexing purposes, “Grantor”), to Jeffrey C.
Baker whose address is 5847 San Felipe, #1753, Houston, Texas 77057, (herein
called “Trustee”), for the benefit of NATIONAL CITY BANK, a national banking
association, its successors and assigns whose address is 120 S. Central, 9th
Floor, Clayton, Missouri 63105 (“Lender”) (for recording and indexing purposes
“Grantee”):

RECITALS:

(A) Lender has agreed to loan to Borrower the principal amount of Seven Million
Three Hundred Thousand and 00/100 Dollars ($7,300,000.00) (“Loan”), evidenced by
a certain Promissory Note of even date herewith made by Borrower payable to
Lender in the principal amount of the Loan and due on September 1, 2011 (subject
to extension as defined in the Note) (hereinafter as amended, restated or
replaced from time to time, the “Note”), except as may be accelerated pursuant
to the terms hereof or of the Note, or any Loan Documents (as such term is
defined in the Note and incorporated herein).

(B) A condition precedent to Lender’s extension of the Loan to Borrower is the
execution and delivery by Borrower of this Deed of Trust.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower agrees as follows:

Borrower does hereby irrevocably GRANT, BARGAIN, SELL, ASSIGN AND CONVEY unto
Trustee, its successors and assigns, IN TRUST FOREVER FOR THE SOLE BENEFIT OF
LENDER, WITH POWER OF SALE, all of the Borrower’s right, title and interest in
and to the following described property, rights and interests (referred to
collectively herein as

1

“Property”), all of which property, rights and interests are hereby pledged
primarily and on a parity with the Real Estate (as defined below) and not
secondarily:

THE REAL ESTATE located in the State of Texas and legally described on Exhibit A
attached hereto and made a part hereof (“Real Estate”);

TOGETHER WITH all improvements of every nature whatsoever now or hereafter
situated on the Real Estate, and all fixtures and personal property of every
nature whatsoever now or hereafter owned by Borrower and on, or used in
connection with the Real Estate or the improvements thereon, or in connection
with any construction thereon, including all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to any of
the foregoing and all of the right, title and interest of Borrower in and to any
such personal property or fixtures together with the benefit of any deposits or
payments now or hereafter made on such personal property or fixtures by Borrower
or on its behalf (“Improvements”);

TOGETHER WITH all easements, rights of way, gores of real estate, streets, ways,
alleys, passages, sewer rights, sewer systems, waters, water courses, water
rights and powers, and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments and appurtenances whatsoever, in any way now
or hereafter belonging, relating or appertaining to the Real Estate, and the
reversions, remainders, rents, issues, future tap fees, and profits thereof, and
all the estate, right, title, interest, property, possession, claim and demand
whatsoever, at law as well as in equity, of Borrower of, in and to the same;

TOGETHER WITH all rents, revenues, issues, profits, proceeds, income, royalties,
“accounts,” including “health-care-insurance receivables,” escrows,
letter-of-credit rights (each as defined in the Code hereinafter defined),
security deposits, deposits, impounds, reserves, tax refunds and other rights to
monies from the Property and/or the businesses and operations conducted by
Borrower thereon, to be applied against the Indebtedness (hereinafter defined);
provided, however, that Borrower, so long as no Event of Default (as hereinafter
defined) has occurred and is continuing hereunder, may collect rent as it
becomes due, but not more than one (1) month in advance thereof;

TOGETHER WITH all interest of Borrower in all leases now or hereafter on the
Property, whether written or oral (“Leases”), together with all security
therefor and all monies payable thereunder, subject, however, to the conditional
permission hereinabove given to Borrower to collect the rentals under any such
Lease;

TOGETHER WITH all interest of Borrower in property management agreements,
construction contracts, architect and engineer contracts, now owned or hereafter
acquired, arising out of or in connection with the Property;

TOGETHER WITH all fixtures and articles of personal property now or hereafter
owned by Borrower and forming a part of or used in connection with the Real
Estate or the Improvements, including, but without limitation, any and all air
conditioners, antennae, appliances, apparatus, awnings, basins, bathtubs,
bidets, boilers, bookcases, cabinets, carpets, coolers, curtains, dehumidifiers,
disposals, doors, drapes, dryers, ducts, dynamos, elevators, engines, equipment,
escalators, exercise equipment, fans, fittings, floor coverings, furnaces,
furnishings, furniture, garages, hardware, heaters, humidifiers, incinerators,
lighting, machinery, motors, ovens, pipes, plumbing, pumps, radiators, ranges,
recreational facilities, refrigerators, screens, security systems, shades,
shelving, sinks, sprinklers, stokers, storage units, stoves, toilets,
ventilators, wall coverings, washers, windows, window coverings, wiring, and all
renewals or replacements thereof or articles in substitution therefor, whether
or not the same are or shall be attached to the Real Estate or the Improvements
in any manner; it being mutually agreed that all of the aforesaid property owned
by Borrower and placed on the Real Estate or the Improvements, so far as
permitted by law, shall be deemed to be fixtures, a part of the realty, and
security for the Indebtedness (as hereinafter defined); notwithstanding the
agreement hereinabove expressed that certain articles of property form a part of
the realty covered by this Deed of Trust and be appropriated to its use and
deemed to be realty, to the extent that such agreement and declaration may not
be effective and that any of said articles may constitute goods (as said term is
used in the Uniform Commercial Code of the State of Texas in effect from time to
time (“Code”)), this instrument shall constitute a security agreement, creating
a security interest in such goods, as collateral, in Lender, as a secured party,
and Borrower, as Debtor, all in accordance with the Code; and

TOGETHER WITH all of Borrower’s interests in “general intangibles” including
“payment intangibles” and “software” (each as defined in the Code) now owned or
hereafter acquired and related to the Property, including, without limitation,
all of Borrower’s right, title and interest in and to: (i) all agreements,
licenses, permits and contracts to which Borrower is or may become a party and
which relate to the Property; (ii) all obligations and indebtedness owed to
Borrower thereunder; (iii) all intellectual property related to the Property;
and (iv) all choses in action and causes of action relating to the Property;

TOGETHER WITH all of Borrower’s accounts now owned or hereafter created or
acquired as relate to the Property, including, without limitation, all of the
following now owned or hereafter created or acquired by Borrower: (i) accounts,
contract rights, health-care-insurance receivables, book debts, Note, drafts,
and other obligations or indebtedness owing to the Borrower arising from the
sale, lease or exchange of goods or other property and/or the performance of
services; (ii) the Borrower’s rights in, to and under all purchase orders for
goods, services or other property; (iii) the Borrower’s rights to any goods,
services or other property represented by any of the foregoing; (iv) monies due
to become due to the Borrower under all contracts for the sale, lease or
exchange of goods or other property and/or the performance of services including
the right to payment of any interest or finance charges in respect thereto
(whether or not yet earned by performance on the part of the Borrower);
(v) ”securities”, “investment property,” “financial assets,” and “securities
entitlements” (each as defined in the Code), and (vi) proceeds of any of the
foregoing and all collateral security and guaranties of any kind given by any
person or entity with respect to any of the foregoing; and all warranties,
guarantees, permits and licenses in favor of Borrower with respect to the
Property;

TOGETHER WITH all proceeds of the foregoing, including, without limitation, all
judgments, awards of damages and settlements hereafter made resulting from
condemnation proceeds or the taking of the Property or any portion thereof under
the power of eminent domain, any proceeds of any policies of insurance,
maintained with respect to the Property or proceeds of any sale, option or
contract to sell the Property or any portion thereof.

TO HAVE AND TO HOLD the Property, unto Lender, its successors and assigns,
forever, for the purposes and upon the uses herein set forth together with all
right to possession of the Property following the occurrence and during the
continuance of any Event of Default, and Borrower does hereby bind itself, its
successors and assigns, to WARRANT AND FOREVER DEFEND the title to the Property
unto Trustee, its successors and assigns, against the claim or claims of all
persons claiming or to claim the same or any part thereof, subject only to the
Permitted Exceptions.

FOR THE PURPOSE OF SECURING: (i) the payment of the Loan and all interest, late
charges, LIBOR breakage charges (if any), exit fee (if any), reimbursement
obligations, fees and expenses, if any, other indebtedness evidenced by or owing
under the Note, any of the Loan Documents, together with any extensions,
modifications, renewals or refinancings of any of the foregoing; (ii) any and
all obligations of Borrower to Lender or to any affiliate of Lender, whether now
owing or existing or later arising or created, owed absolutely or contingently,
whether evidenced or acquired (including all renewals, extensions, and
modifications thereof or substitutions), under any agreement, device or
arrangement designed to protect Borrower from fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency exchange agreements, foreign currency
exchange agreements, interest rate caps, collars or floors, forward rate
currency or interest rate options, puts, warrants, swaps, swaptions, U.S.
Treasury locks and U.S. Treasury options, (iii) any other interest rate hedging
transactions, such as, but not limited to, managing the Borrower’s interest rate
risk associated with any pending or potential capital market transactions such
as fixed rate bond issues, (iv) any and all cancellations, buybacks, reversals,
terminations or assignments of any of the foregoing, (v) all other indebtedness
owed by Borrower to Lender; (vi) the performance and observance of the
covenants, conditions, agreements, representations, warranties and other
liabilities and obligations of Borrower or any other obligor to or benefiting
Lender which are evidenced or secured by or otherwise provided in the Note, this
Deed of Trust or any of the Loan Documents, any interest rate swap or hedge
agreements now or hereafter entered into between Borrower and Lender; and
(vii) the reimbursement to Lender of any and all sums incurred, expended or
advanced by Lender pursuant to any term or provision of or constituting
additional indebtedness under or secured by this Deed of Trust, any of the Loan
Documents, or any interest rate swap or hedge agreements now or hereafter
entered into between Borrower and Lender, with interest thereon as provided
herein or therein (collectively, “Indebtedness”). In no event shall this Deed of
Trust secure payment of any installment loan or any open-end line of credit
established under Chapters 342, 343, and 346, respectively, of the Texas Finance
Code, as supplemented by the Texas Credit Title.

IT IS FURTHER UNDERSTOOD AND AGREED THAT:

1. Title. Borrower represents, warrants and covenants that (a) Borrower is the
holder of the fee simple title to the Property, free and clear of all liens and
encumbrances, except those liens and encumbrances in favor of Lender and as
otherwise described on Exhibit B attached hereto (“Permitted Exceptions”); and
(b) Borrower has legal power and authority to mortgage and convey the Property.

2. Maintenance, Repair, Restoration, Prior Liens, Parking. Borrower covenants
that, so long as any portion of the Indebtedness remains unpaid, Borrower will:

a. promptly repair, restore or rebuild any Improvements now or hereafter on the
Property which may become damaged or be destroyed to a condition substantially
similar to the condition immediately prior to such damage or destruction,
whether or not proceeds of insurance are available or sufficient for the
purpose;

b. keep the Property in good condition and repair, without waste, and free from
mechanics’, materialmen’s or like liens or claims or other liens or claims for
lien (subject to Borrower’s right to contest liens as permitted by the terms of
paragraph 25 hereof);

c. pay when due the Indebtedness in accordance with the terms of the Note and
the Loan Documents and duly perform and observe all of the terms, covenants and
conditions to be observed and performed by Borrower under the Note, this Deed of
Trust and the Loan Documents;

d. pay when due any indebtedness which may be secured by a permitted lien or
charge on the Property on a parity with, superior to or inferior to the lien
hereof, and upon request exhibit satisfactory evidence of the discharge of such
lien to the Lender (subject to Borrower’s right to contest liens as permitted by
the terms of paragraph 25 hereof);

e. complete within a reasonable time any Improvements now or at any time in the
process of erection upon the Property;

f. comply with all requirements of law, municipal ordinances or, in all material
respects, with all restrictions and covenants of record with respect to the
Property and the use thereof;

g. obtain and maintain in full force and effect, and abide by and satisfy the
material terms and conditions of, all material permits, licenses, registrations
and other authorizations with or granted by any governmental authorities that
may be required from time to time with respect to the performance of its
obligations under this Deed of Trust;

h. make no material alterations in the Property or demolish any portion of the
Property without Lender’s prior written consent, except as required by law or
municipal ordinance;

i. suffer or permit no change in the use or general nature of the occupancy of
the Property, without the Lender’s prior written consent;

j. pay when due all operating costs of the Property;

k. not initiate or acquiesce in any zoning reclassification with respect to the
Property, without Lender’s prior written consent;

l. provide and thereafter maintain adequate parking areas within the Property as
may be required by law, ordinance or regulation (whichever may be greater),
together with any sidewalks, aisles, streets, driveways and sidewalk cuts and
sufficient paved areas for ingress, egress and right-of-way to and from the
adjacent public thoroughfares necessary or desirable for the use thereof; and

m. not operate the Property, and shall exercise commercially reasonable efforts
to prevent third party tenants from operating the Property, except in compliance
with all federal, state, local and municipal environmental, health and safety
laws, statutes, ordinances, rules and regulations.

3. Payment of Taxes and Assessments. Borrower will pay before any penalty
attaches, all general and special taxes, assessments, water charges, sewer
charges, and other fees, taxes, charges and assessments of every kind and nature
whatsoever (all herein generally called “Taxes”), whether or not assessed
against Borrower, if applicable to the Property or any interest therein, or the
Indebtedness, or any obligation or agreement secured hereby, subject to
Borrower’s right to contest the same, as provided by the terms hereof; and
Borrower will pay all other charges prior to delinquency, including without
limitation, governmental impositions, vault charges and license fees for the use
of vaults, chutes and similar areas adjoining the Real Estate, now or hereafter
levied or assessed or imposed against the Property or any part thereof, all
ground rents, maintenance charges, charges for utility services provided to the
Property and similar charges, encumbrances and liens, now or hereafter levied or
assessed or imposed against the Property or any part thereof (the “Other
Charges”), and all costs, fees and expenses arising from or relating to this
Deed of Trust, including without limitation cost of evidence of title and
Trustee’s fees in connection with any foreclosure sale, whether completed or
not, which amounts shall become due upon demand. Borrower will deliver to
Lender, promptly upon Lender’s request, evidence reasonably satisfactory to
Lender that the Taxes, Other Charges and utility service charges have been so
paid or are not then delinquent. Borrower shall not suffer and shall promptly
cause to be paid and discharged any lien or charge whatsoever which may be or
become a lien or charge against the Property, except liens permitted by the
terms of this Deed of Trust. Except to the extent sums sufficient to pay all
Taxes and Other Charges have been deposited with Lender in accordance with the
term of this Deed of Trust, Borrower shall furnish to Lender or shall cause its
tenants to furnish to Lender paid receipts for the payment of the Taxes and
Other Charges prior to the date the same shall become delinquent.

4. Insurance. Borrower shall obtain and maintain mortgagee title insurance (in
the form of a commitment, binder, or policy as Lender may require) in form
acceptable to Lender in an amount equal to the original, maximum stated amount
of the Note. Borrower shall keep the buildings and other insurable Property, now
or hereafter erected, placed in or on the Real Estate, insured as may be
required from time to time by the Lender in its reasonable discretion, against
loss or damage by fire, lightning, windstorm, hail, explosion, aircraft, smoke,
vandalism, malicious mischief, vehicle damage and other hazards, casualties and
contingencies from time to time included under “Extended Coverage” policies, and
to carry any other kinds of insurance in such amounts and for such periods as
may from time to time be customary for similar property and sufficient to
prevent Borrower and Lender from being co-insurers of any loss under the policy,
and in all events not less than the full replacement value of the improvements
and all property on the Real Estate, and at a minimum as follows: (i) Commercial
general liability insurance, on an occurrence basis, providing coverage for
those liabilities which is equal or broader than that currently covered by a CGL
policy (ISO CGL form CG000l) with primary coverage of not less than $1,000,000
per occurrence and in the aggregate, with umbrella coverage of not less than
$5,000,000 per occurrence and in the aggregate (the deductible or self-insured
retention under such policy shall not exceed $25,000.00); (ii) Property
insurance providing coverage equivalent to an “All risk” property insurance
policy on the Property providing coverage for those risks which is equal or
broader than that currently covered by a “special form” policy (ISO form CP 10
30) covering all Improvements, fixtures and equipment comprising the Property in
an amount equal to the full replacement cost of the same, and in any event shall
be maintained in amounts sufficient to avoid co-insurance (such insurance shall
also contain the following endorsements: Business Income with Extra Expense
Coverage; Extended Period of Indemnity for 360 days; Service Interruption;
Ordinance or Law; Boiler and Machinery (without exclusion for explosion); Legal
Liability, the deductible or self-insured retention under such policy shall not
exceed $25,000.00); (iii) whenever structural construction repair or alterations
are being made with respect to the Improvements, Builder’s completed value risk
insurance, in non-reporting form, against all risks of physical loss, including
collapse, covering the total value of work performed and equipment, supplies and
materials furnished for or as the Property with delayed delivery coverage; and
(iv) such other policies of insurance as Lender may from time to time reasonably
require, including, without limitation, insurance for personal injury, business
interruption/rent loss insurance. Such policies shall name Lender as loss payee
thereunder. Not less than thirty (30) days prior to the expiration of any policy
of insurance, Borrower will deliver to Lender evidence of renewal or new
policies in like amounts covering the same risks. All insurance shall be carried
in insurance companies having at least an A, Class XII rating by BEST Insurance
Reports, and approved by Lender in its reasonable discretion and the policies
shall include the standard provision making loss payable to Lender as its
interest may appear. All certificates or policies of insurance shall be
delivered to and be held by Lender, and Borrower will pay promptly when due all
premiums for such insurance. All insurance policies shall bear a
non-contributory first mortgage endorsement (in form satisfactory to Lender) in
favor of Lender and shall provide for at least (10) days prior notice to Lender
before such policy may be cancelled. Subject to subsections (i) – (ix) of this
paragraph below, should any loss occur to the insured Property the insurance
company or companies are hereby directed by the Borrower to make payment for
such loss to the Lender only and not to the Borrower and Lender jointly, and the
Lender is hereby appointed attorney in fact for the Borrower to make proof of
loss if Borrower fails to do so promptly, and to receipt for any sums collected
under said policies, which said sums or any part thereof, at the option of the
Lender, may be applied as payment on any indebtedness hereby secured, or to the
restoration or repair of the Property so destroyed or damaged or be released to
Borrower. Such application or release shall not cure or waive any default or
notice of default hereunder or invalidate any act done pursuant to such notice.
Borrower promptly will give notice to the Lender of any loss or damage to said
Property and will not adjust or settle such loss without the written consent of
Lender. In the event of the foreclosure of this Deed of Trust, all right, title
and interest of Borrower in and to any insurance policy then in force shall pass
to the purchaser at the foreclosure sale, and the Trustee is hereby appointed
attorney in fact for the Borrower to assign and transfer said policies. Lender
shall not be responsible for any insurance upon the Property or the collection
of any insurance money or for the insolvency of any insurer. Notwithstanding the
foregoing, Lender agrees that the net proceeds of insurance will be made
available to Borrower for the cost of restoration or repair of the Property,
provided that each of the following conditions is satisfied:

i. The aggregate amount of such net proceeds of insurance is less than One
Million Dollars ($1,000,000.00);

ii. No Event of Default has occurred and is continuing at the time of the damage
or destruction or at any time prior to the restoration of the Property;

iii. No Leases terminate as a result of the damage or destruction;

iv. Borrower gives Lender written notice within thirty (30) days after the date
the damage occurred that it intends to restore or repair the Property and
requests that the net insurance proceeds be made available therefore, and
Borrower thereafter promptly commences the restoration or repair and completes
the same with reasonable diligence in accordance with plans and specifications
approved by Lender in its reasonable discretion, subject to unavoidable delay;

v. The net insurance proceeds are sufficient, in Lender’s reasonable judgment,
to restore or repair the Property substantially to its condition prior to the
damage or destruction or, if in Lender’s reasonable judgment they are not,
Borrower deposits with Lender funds in an amount equal to the deficiency, which
funds shall be expended prior to use of the net insurance proceeds;

vi. Lender receives evidence satisfactory to the Lender that the Property can
lawfully be restored or repaired substantially to its condition prior to the
damage or destruction or such other condition as may be mutually acceptable to
Lender and Borrower, and that, upon completion of the restoration or repair, the
Property can be operated substantially as it was projected to operate before the
damage or destruction or can be operated in another manner as may be mutually
acceptable to Lender and Borrower;

vii. The damage or destruction can be fully restored prior to the Maturity Date
(as defined in the Note and incorporated herein);

viii. Sufficient business interruption/rent loss insurance is available to cover
all required debt service on the Loan and pay the other expenses of the Property
during the period of restoration or, if such insurance is not available,
Borrower deposits with Lender funds in an amount sufficient to cover such debt
service and other expenses; and

ix. All insurance proceeds are paid to Lender and held by Lender for
disbursement as provided elsewhere in this Deed of Trust with respect to
construction disbursements in an account at Lender.

TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE: (A)
BORROWER IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE
AMOUNT LENDER SPECIFIES; (II) PURCHASE THE INSURANCE FROM AN INSURER THAT IS
AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER; AND (III) NAME LENDER AS THE PERSON TO BE PAID UNDER THE POLICY IN THE
EVENT OF A LOSS; (B) BORROWER MUST, IF REQUIRED BY LENDER, DELIVER TO LENDER A
COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF BORROWER
FAILS TO MEET ANY REQUIREMENT LISTED IN PARAGRAPH (A) OR (B), LENDER MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT THE BORROWER’S EXPENSE.

5. Condemnation. If all or any part of the Property is damaged, taken or
acquired, either temporarily or permanently, in any condemnation proceeding, or
by exercise of the right of eminent domain, the amount of any award or other
payment for such taking or damages made in consideration thereof, to the extent
of the full amount of the remaining unpaid Indebtedness, is hereby assigned to
Lender, who is empowered to collect and receive the same and to give proper
receipts therefor in the name of Borrower and the same shall be paid forthwith
to Lender. Such award or monies shall be applied on account of the Indebtedness,
irrespective of whether such Indebtedness is then due and payable and, at any
time from and after the taking Lender may declare the whole of the balance of
the Indebtedness to be due and payable. Notwithstanding the provisions of this
paragraph to the contrary, if any condemnation or taking of less than the entire
Property occurs and provided that no Event of Default has occurred and is
continuing, and if such partial condemnation, in the reasonable discretion of
Lender, has no material adverse effect on the operation or value of the
Property, then the award or payment for such taking or consideration for damages
resulting therefrom may be collected and received by Borrower, and Lender hereby
agrees that in such event it shall not declare the Indebtedness to be due and
payable, if it is not otherwise then due and payable.

6. Stamp Tax. If, by the laws of the United States of America, or of any state
or political subdivision having jurisdiction over Borrower, any tax is due or
becomes due in respect of the execution and delivery of this Deed of Trust, the
Note or any of the Loan Documents, Borrower shall pay such tax in the manner
required by any such law. Borrower further agrees to reimburse Lender for any
sums which Lender may expend, to the extent reasonably incurred, by reason of
the imposition of any such tax. Notwithstanding the foregoing, Borrower shall
not be required to pay any income or franchise taxes of Lender.

7. Lease Assignment. Borrower acknowledges that, concurrently herewith, Borrower
has executed and delivered to Lender, as additional security for the repayment
of the Loan, an Assignment of Leases and Rents (“Assignment”) pursuant to which
Borrower has assigned to Lender interests in the leases of the Property and the
rents and income from the Property. All of the provisions of the Assignment are
hereby incorporated herein as if fully set forth at length in the text of this
Deed of Trust. Borrower agrees to abide by all of the provisions of the
Assignment.

8. Effect of Extensions of Time and Other Changes. If the payment of the
Indebtedness or any part thereof is extended or varied, if any part of any
security for the payment of the Indebtedness is released, if the rate of
interest charged under the Note is changed or if the time for payment thereof is
extended or varied, all persons now or at any time hereafter liable therefor, or
interested in the Property or having an interest in Borrower, shall be held to
assent to such extension, variation, release or change and their liability and
the lien and all of the provisions hereof shall continue in full force, any
right of recourse against all such persons being expressly reserved by Lender,
notwithstanding such extension, variation, release or change.

9. Effect of Changes in Laws Regarding Taxation. If any law is enacted after the
date hereof requiring (a) the deduction of any lien on the Property from the
value thereof for the purpose of taxation or (b) the imposition upon Lender of
the payment of the whole or any part of the Taxes, charges or liens herein
required to be paid by Borrower, or (c) a change in the method of taxation of
mortgages or debts secured by mortgages or Lender’s interest in the Property, or
the manner of collection of taxes, so as to affect this Deed of Trust or the
Indebtedness or the holders thereof, then Borrower, upon demand by Lender, shall
pay such Taxes or charges, or reimburse Lender therefor; provided, however, that
Borrower shall not be deemed to be required to pay any income or franchise taxes
of Lender. Notwithstanding the foregoing, if in the opinion of counsel for
Lender it is or may be unlawful to require Borrower to make such payment or the
making of such payment might result in the imposition of interest beyond the
maximum amount permitted by law, then Lender may declare all of the Indebtedness
to be immediately due and payable.

10. Lender’s Performance of Defaulted Acts and Expenses Incurred by Lender.
Following the occurrence and during the continuance of any Event of Default,
Lender may, but need not, make any payment or perform any act herein required of
Borrower in any form and manner deemed expedient by Lender, and may, but need
not, make full or partial payments of principal or interest on prior
encumbrances, if any, and purchase, discharge, compromise or settle any tax lien
or other prior lien or title or claim thereof, or redeem from any tax sale or
forfeiture affecting the Property or consent to any tax or assessment or cure
any default of Borrower in any lease of the Property. All actual out-of-pocket
monies paid for any of the purposes herein authorized and all expenses actually
paid or reasonably incurred in connection therewith, including reasonable
attorneys’ fees, and any other monies advanced by Lender in regard to any tax
referred to in paragraph 6 above or to protect the Property or the lien hereof,
shall be so much additional Indebtedness, and shall become immediately due and
payable by Borrower to Lender, upon demand, and with interest thereon accruing
from the date of such demand until paid at the Default Rate (as defined in the
Note) then in effect. In addition to the foregoing, any actual out-of-pocket
costs, expenses and fees, including reasonable attorneys’ fees, reasonably
incurred by Lender in connection with (a) sustaining the lien of this Deed of
Trust or its priority, (b) protecting or enforcing any of Lender’s rights
hereunder, (c) recovering any Indebtedness, (d) any litigation or proceedings
affecting the Note, this Deed of Trust, any of the Loan Documents or the
Property, including without limitation, bankruptcy and probate proceedings, or
(e)  preparing for the commencement, defense or participation in any threatened
litigation or proceedings affecting the Note, this Deed of Trust, any of the
Loan Documents or the Property, shall be so much additional Indebtedness, and
shall become immediately due and payable by Borrower to Lender, upon demand, and
with interest thereon accruing from the date of such demand until paid at the
Default Rate. The interest accruing under this paragraph 10 shall be immediately
due and payable by Borrower to Lender, and shall be additional Indebtedness
evidenced by the Note and secured by this Deed of Trust. Lender’s failure to act
shall never be considered as a waiver of any right accruing to Lender on account
of any Event of Default. Should any amount paid out or advanced by Lender
hereunder, or pursuant to any agreement executed by Borrower in connection with
the Loan, be used directly or indirectly to pay off, discharge or satisfy, in
whole or in part, any lien or encumbrance upon the Property or any part thereof,
then Lender shall be subrogated to any and all rights, equal or superior titles,
liens and equities, owned or claimed by any owner or holder of said outstanding
liens, charges and indebtedness, regardless of whether said liens, charges and
indebtedness are acquired by assignment or have been released of record by the
holder thereof upon payment.

11. No Notice by Trustee. Trustee shall be under no obligation to notify any
party hereto of any action or proceeding of any kind in which Borrower, Lender
and/or Trustee shall be named as defendant, unless brought by Trustee.

12. Security Agreement. Borrower and Lender agree that this Deed of Trust shall
constitute a Security Agreement within the meaning of the Code with respect to
(a) all sums at any time on deposit for the benefit of Borrower or held by the
Lender (whether deposited by or on behalf of Borrower or anyone else) pursuant
to any of the provisions of this Deed of Trust or the Loan Documents, and
(b) with respect to any personal property included in the granting clauses of
this Deed of Trust, which personal property may not be deemed to be affixed to
the Property or may not constitute a “fixture” (within the meaning of
Section 9-102(41) of the Code) (which property is hereinafter referred to as
“Personal Property”), and all replacements of, substitutions for, additions to,
and the proceeds thereof, and the “supporting obligations” (as defined in the
Code) (all of said Personal Property and the replacements, substitutions and
additions thereto and the proceeds thereof being sometimes hereinafter
collectively referred to as “Collateral”), and that a security interest in and
to the Collateral is hereby granted to the Lender, and the Collateral and all of
Borrower’s right, title and interest therein are hereby assigned to Lender, all
to secure payment of the Indebtedness. All of the provisions contained in this
Deed of Trust pertain and apply to the Collateral as fully and to the same
extent as to any other property comprising the Property; and the following
provisions of this paragraph shall not limit the applicability of any other
provision of this Deed of Trust but shall be in addition thereto:

a. Borrower (being the Debtor as that term is used in the Code) is and will be
the true and lawful owner of the Collateral and has rights in and the power to
transfer the Collateral, subject to no liens, charges or encumbrances other than
the lien hereof, other liens and encumbrances benefiting Lender and no other
party, and liens and encumbrances, if any, expressly permitted by the Loan
Documents.

b. The Collateral is to be used by Borrower solely for business purposes.

c. The Collateral will be kept at the Real Estate and, except for Obsolete
Collateral (as hereinafter defined), will not be removed therefrom without the
consent of Lender (being the Secured Party as that term is used in the Code),
which consent shall not be unreasonably withheld, conditioned or delayed. The
Collateral may be affixed to the Real Estate but will not be affixed to any
other real estate.

d. The only persons having any interest in the Collateral are Borrower, Lender
and holders of interests, if any, expressly permitted hereby.

e. No Financing Statement (other than Financing Statements showing Lender as the
sole secured party, or with respect to liens or encumbrances, if any, expressly
permitted hereby) covering any of the Collateral or any proceeds thereof is on
file in any public office except pursuant hereto; and Borrower, at its own cost
and expense, upon demand, will furnish to Lender such further information and
will execute and deliver to Lender such financing statements and other documents
in form satisfactory to Lender and will do all such acts as Lender may request
at any time or from time to time or as may be necessary or appropriate to
establish and maintain a perfected security interest in the Collateral as
security for the Indebtedness, subject to no other liens or encumbrances, other
than liens or encumbrances benefiting Lender and no other party and liens and
encumbrances (if any) expressly permitted hereby; and Borrower will pay the cost
of filing or recording such financing statements or other documents, and this
instrument, in all public offices wherever filing or recording is deemed by
Lender to be desirable. Borrower hereby irrevocably authorizes Lender at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto that (i) indicate the Collateral as all assets
of Borrower (or words of similar effect), regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed, or as being of an equal or lesser scope or within greater
detail, and (ii) contain any other information required by Section 5 of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including whether
Borrower is an organization, the type of organization and any organization
identification number issued to Borrower, and in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Borrower agrees to furnish any such information to
Lender promptly upon request. Borrower further ratifies and affirms its
authorization for any financing statements and/or amendments thereto, executed
and filed by Lender in any jurisdiction prior to the date of this Deed of Trust.

f. Following the occurrence and during the continuance of an Event of Default
hereunder, Lender shall have the remedies of a secured party under the Code,
including, without limitation, the right to take immediate and exclusive
possession of the Collateral, or any part thereof, and for that purpose, so far
as Borrower can give authority therefor, with or without judicial process, may
enter (if this can be done without breach of the peace) upon any place which the
Collateral or any part thereof may be situated and remove the same therefrom
(provided that if the Collateral is affixed to real estate, such removal shall
be subject to the conditions stated in the Code); and Lender shall be entitled
to hold, maintain, preserve and prepare the Collateral for sale, until disposed
of, or may propose to retain the Collateral subject to Borrower’s right of
redemption in satisfaction of Borrower’s obligations, as provided in the Code.
Lender may render the Collateral unusable without removal and may dispose of the
Collateral on the Property. Lender may require Borrower to assemble the
Collateral and make it available to Lender for its possession at a place to be
designated by Lender which is reasonably convenient to both parties. Lender will
give Borrower at least ten (10) days’ notice of the time and place of any public
sale of the Collateral or of the time after which any private sale or any other
intended disposition thereof is made. The requirements of reasonable notice
shall be met if such notice is mailed, by certified United States mail or
equivalent, postage prepaid, to the address of Borrower hereinafter set forth at
least ten (10) days before the time of the sale or disposition. Lender may buy
at any public sale. Lender may buy at private sale if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations. Any such sale may be
held in conjunction with any foreclosure sale of the Property. If Lender so
elects, the Property and the Collateral may be sold as one lot. The net proceeds
realized upon any such disposition, after deduction for the actual out-of-pocket
expenses of retaking, holding, preparing for sale, selling and the reasonable
attorneys’ fees and legal expenses reasonably incurred by Lender, shall be
applied against the Indebtedness in such order or manner as Lender shall select.
Lender will account to Borrower for any surplus realized on such disposition.

g. The terms and provisions contained in this paragraph 12, unless the context
otherwise requires, shall have the meanings and be construed as provided in the
Code.

h. This Deed of Trust is intended to be a financing statement within the purview
of Section 9-502 of the Code with respect to the Collateral and the goods
described herein, which goods are or may become fixtures relating to the
Property. The addresses of Borrower (Debtor) and Lender (Secured Party) are
hereinbelow set forth. This Deed of Trust is to be filed for recording with the
Recorder of Deeds of the county or counties where the Property are located.

i. To the extent permitted by applicable law, the security interest created
hereby is specifically intended to cover all Leases between Borrower or its
agents as lessor, and various tenants named therein, as lessee, including all
extended terms and all extensions and renewals of the terms thereof, as well as
any amendments to or replacement of said Leases, together with all of the right,
title and interest of Borrower, as lessor thereunder.

j. Borrower represents and warrants that:

i. Borrower is the record owner of the Property;

ii. Borrower’s chief executive office is located at 1551 N. Tustin Avenue,
Suite 200, Santa Ana, California 92705.

iii. Borrower’s state of formation is the State of Delaware;

iv. Borrower’s exact legal name is as set forth in the first paragraph of this
Deed of Trust; and

v. Borrower’s organizational identification number is as set forth on the first
page of this Deed of Trust.

k. Borrower agrees that:

i. Where Collateral is in possession of a third party, Borrower will join with
the Lender in notifying the third party of the Lender’s interest and obtaining
an acknowledgment from the third party that it is holding the Collateral for the
benefit of Lender;

ii. Borrower will cooperate with the Lender in obtaining control with respect to
Collateral consisting of: deposit accounts, investment property, letter of
credit rights and electronic chattel paper; and

iii. Until the Indebtedness is paid in full, Borrower will not change the state
where it is located or change its company name without giving the Lender at
least 30 days’ prior written notice in each instance.

13. Restrictions on Transfer and Distributions.

a. Other than in connection with a Permitted Transfer (defined below), Borrower,
without the prior written consent of Lender which shall not be unreasonably
withheld, conditioned or delayed, shall not effect, suffer or permit any
Prohibited Transfer (as defined herein). Any conveyance, sale, assignment,
transfer, lien, pledge, mortgage, security interest or other encumbrance or
alienation (or any agreement to do any of the foregoing) of any of the following
properties or interests shall constitute a “Prohibited Transfer”:

i. The Property or any part thereof or interest therein, excepting only sales or
other dispositions of Collateral (herein called “Obsolete Collateral”) no longer
useful in connection with the operation of the Property, provided that prior to
the sale or other disposition thereof, such Obsolete Collateral has been
replaced by Collateral of at least equal value and utility which is subject to
the lien hereof with the same priority as with respect to the Obsolete
Collateral;

ii. All or any portion of the beneficial interest or power of direction in or to
the trust under which Borrower is acting, and all or any part of the partnership
interests in a partnership Borrower and all or any part of the member interests
in a limited liability company Borrower and all or any part of the shares of
capital stock of a corporate Borrower;

iii. Any shares of capital stock of a corporation which is a general partner or
member or manager in a partnership or limited liability company Borrower, or a
corporation which is the owner of substantially all of the capital stock of any
corporation described in this subparagraph (other than the shares of capital
stock of a corporate trustee or a corporation whose stock is publicly traded on
a national securities exchange or on the National Association of Securities
Dealers’ Automated Quotation System);

iv. A pledge of all or any part of the interest of a member or manager, as the
case may be, in a limited liability company Borrower or a limited liability
company which is a general partner of a partnership Borrower; or

v. All or any part of the general partner or joint venture interest, as the case
may be, of a partnership Borrower or a partnership which is a manager of a
limited liability company Borrower or the conversion of a partnership Borrower
to a corporation or limited liability company.

b. In determining whether or not to make the Loan, Lender evaluated the
background and experience of Borrower and its members in owning and operating
property such as the Property, found it acceptable and relied and continues to
rely upon same as the means of maintaining the value of the Property which is
Lender’s security for the Note. Borrower and its members are well experienced in
borrowing money and owning and operating property such as the Property, were
ably represented by a licensed attorney at law in the negotiation and
documentation of the Loan and bargained at arm’s length and without duress of
any kind for all of the terms and conditions of the Loan, including this
provision.

c. Upon the occurrence and during the continuance of an Event of Default,
Borrower shall not directly or indirectly declare or make, or incur any
liability to make, any Distribution to any person, without Lender’s prior
written consent, other than any Distribution that may be required to be made by
Grubb & Ellis Healthcare REIT, Inc., to its shareholders in order to maintain
its status as a REIT. A “Distribution” means and includes (i) any cash dividend
or payment, (ii) any retirement or prepayment of debt securities (other than the
Loan or as otherwise permitted hereunder) before their regularly scheduled
maturity dates, (iii) any loan or advance to a member, shareholder or partner,
(iv) any direct or indirect purchase, redemption or other acquisition or
retirement of any class of its equity interest or capital stock. The foregoing
limitations on Distributions shall not apply other than upon the occurrence and
during the continuance of an Event of Default and, notwithstanding the
foregoing, during such periods, Borrower may use rents, income and profits of
the Property to make Distributions pursuant to Borrower’s organizational
agreements and to pay management fees to its affiliate property management
company for management of the Property.

d. The “Permitted Transfer” is any transfer made in accordance with this
Section 13.d. Notwithstanding anything to the contrary contained in either this
Deed of Trust or any other Loan Document, the issuance, redemption, transfer or
other conveyance of the following interests (X) will not constitute a transfer
of direct or indirect ownership interests in Grubb & Ellis Healthcare REIT
Holdings, L.P. or of indirect interests in the Property, (Y) will not constitute
a default or an Event of Default under the Guaranty, this Deed of Trust, or any
other Loan Document, and (Z) do not require the consent of Lender:

i. limited partnership interests in Grubb & Ellis Healthcare REIT Holdings, L.P.
and/or

ii. shares in Grubb & Ellis Healthcare REIT, Inc.

14. Single Asset Entity. Borrower shall not hold or acquire, directly or
indirectly, any ownership interest (legal or equitable) in any real or personal
property other than the Property, or become a shareholder of or a member or
partner in any entity which acquires any property other than the Property, until
such time as the Indebtedness has been fully repaid. Borrower’s articles of
incorporation, partnership agreement or operating agreement, as applicable,
shall limit its purpose to the acquisition, operation, management and
disposition of the Property, and such purposes shall not be amended without the
prior written consent of Lender. Borrower covenants:

a. To maintain its assets, accounts, books, records, financial statements,
stationery, invoices, and checks separate from and not commingled with any of
those of any other person or entity;

b. To conduct its own business in its own name, pay its own liabilities out of
its own funds, allocate fairly and reasonably any overhead for shared employees
and office space, if any, and to maintain an arm’s length relationship with its
affiliates;

c. To hold itself out as a separate entity, correct any known misunderstanding
regarding its separate identity, maintain adequate capital in light of its
contemplated business operations, and observe all organizational formalities;

d. Not to guarantee or become obligated for the debts of any other entity or
person or hold out its credits as being available to satisfy the obligations of
others, including not acquiring obligations or securities of its partners,
members or shareholders;

e. Not to pledge its assets for the benefit of any other entity or person or
make any loans or advances to any person or entity; and

f. Not to enter into any contract or agreement with any party which is directly
or indirectly controlling, controlled by or under common control with Borrower
(an “Affiliate”), except upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arms-length
basis with third parties other than any Affiliate.

15. Events of Default; Acceleration. Each of the following shall constitute an
“Event of Default” for purposes of this Deed of Trust:

a. Borrower fails to pay (i) any installment of principal or interest payable
pursuant to the Note within ten (10) days after the date when due, or (ii) any
other amount payable to Lender under the Note, this Deed of Trust or any of the
Loan Documents within twenty (20) days after the date when any such payment is
due in accordance with the terms hereof or thereof;

b. Borrower fails to perform or cause to be performed any other obligation or
observe any other condition, covenant, term, agreement or provision required to
be performed or observed by Borrower under the Note, this Deed of Trust or any
of the Loan Documents; provided, however, that if such failure by its nature can
be cured, then so long as the continued operation and safety of the Property,
and the priority, validity and enforceability of the liens created by the Deed
of Trust or any of the Loan Documents and the value of the Property are not
impaired, threatened or jeopardized in any material respect, then Borrower shall
have a period (“Cure Period”) of thirty (30) days after Borrower obtains actual
knowledge of such failure or receives written notice of such failure to cure the
same and an Event of Default shall not be deemed to exist during the Cure
Period, provided further that if Borrower commences to cure such failure during
the Cure Period and is diligently and in good faith attempting to effect such
cure, the Cure Period shall be extended for thirty (30) additional days, but in
no event shall the Cure Period be longer than sixty (60) days in the aggregate;

c. the existence of any inaccuracy or untruth in any material respect in any
representation or warranty contained in this Deed of Trust or any of the Loan
Documents or of any statement or certification as to facts delivered to Lender
by Borrower or any guarantor of the Note, in each case, as and when such
representation, warranty, statement or certification was made;

d. Borrower or any guarantor of the Note files a voluntary petition in
bankruptcy or is adjudicated a bankrupt or insolvent or files any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal, state, or other statute or law, or seeks or consents to or acquiesces
in the appointment of any trustee, receiver or similar officer of Borrower or of
all or any substantial part of the property of Borrower or any guarantor of the
Note or any of the Property or all or a substantial part of the assets of
Borrower or any guarantor of the Note are attached, seized, subjected to a writ
or distress warrant or are levied upon unless the same is released or located
within ninety (90) days;

e. the commencement of any involuntary petition in bankruptcy against Borrower
or any guarantor of the Note or the institution against Borrower or any
guarantor of the Note of any reorganization, arrangement, composition,
readjustment, dissolution, liquidation or similar proceedings under any present
or future federal, state or other statute or law, or the appointment of a
receiver, trustee or similar officer for all or any substantial part of the
property of Borrower or any guarantor of the Note which shall remain undismissed
or undischarged for a period of ninety (90) days;

f. the dissolution, termination or merger of Borrower or any guarantor of the
Note;

g. the occurrence of a Prohibited Transfer; or

h. the occurrence of an “Event of Default” under the Note, or any of the Loan
Documents.

If an Event of Default occurs, Lender may, at its option, declare the whole of
the Indebtedness to be immediately due and payable without further notice to
Borrower, with interest thereon accruing from the date of such Event of Default
until paid at the Default Rate.

16. Foreclosure; Expense of Litigation. Immediately upon and in the event of the
occurrence of an Event of Default until such Event of Default is cured or
waived:

a. Foreclosure. Upon the occurrence of an Event of Default, Trustee, Trustee’s
successor or substitute, is authorized and empowered and it shall be Trustee’s
special duty at the request of Lender to sell the Property or any part thereof
situated in the State of Texas at the courthouse of any county in the State of
Texas in which any part of the Property is situated, at public auction to the
highest bidder for cash. Notice of sale of all or part of the Property by
Trustee shall be given by posting written notice thereof at the courthouse door
(or other area in the courthouse as may be designated for such public notices)
of the county in which the sale is to be made, and by filing a copy of the
notice in the office of the county clerk of the county in which the sale is to
be made, at least twenty-one (21) days preceding the date of the sale, and if
the Property to be sold is in more than one county a notice shall be posted at
the courthouse door (or other area in the courthouse as may be designated for
such public notices) and filed with the county clerk of each county in which the
Property to be sold is situated. If the Property to be sold is in more than one
county, the notice shall designate the county in which the Property is to be
sold. In addition, Lender shall, at least twenty-one (21) days preceding the
date of sale, serve written notice of the proposed sale by certified mail on
Borrower and each debtor obligated to pay the Indebtedness secured hereby
according to the Lender’s records. Service of such notice shall be completed
upon deposit of the notice, enclosed in a postpaid wrapper, properly addressed
to such debtor at the most recent address as shown by the records of Lender, in
a post office or official depository under the care and custody of the United
States Postal Service. The affidavit of any person having knowledge of the facts
to the effect that such service was completed shall be prima facie evidence of
the fact of service. Any notice that is required or permitted to be given to
Borrower may be addressed to Borrower at Borrower’s Address stated above. Any
notice that is to be given by certified mail to any other debtor may, if no
address for such other debtor is shown by the records of Lender, be addressed to
such other debtor at the address of Borrower as is shown by the records of
Lender. Notwithstanding the foregoing provisions of this Section 16(a), notice
of such sale given in accordance with the requirements of the applicable laws of
the State of Texas in effect at the time of such sale shall constitute
sufficient notice of such sale. Trustee or his successor or substitute may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Trustee, including the posting of
notices and the conduct of sale, but in the name and on behalf of Trustee, his
successor or substitute. If Trustee or his successor or substitute shall have
given notice of sale hereunder, any successor or substitute Trustee thereafter
appointed may complete the sale and the conveyance of the property pursuant
thereto as if such notice had been given by the successor or substitute Trustee
conducting the sale. The sale shall take place between the hours of 10 o’clock
a.m. and 4 o’clock p.m. (the commencement of such sale being no earlier than the
time specified in the notice hereinafter described) on the first Tuesday in any
month, at such area of the courthouse as shall be designated from time to time
by the commissioners court of the specified county (or, if not so designated by
the commissioners court, at such other area in the courthouse as may be provided
in the notice of sale hereinafter described) after having given notice of such
sale in accordance with the statutes of the State of Texas then in force
governing sales of real estate under powers conferred by deed of trust. Any sale
made by Trustee hereunder may be as an entirety or in such parcels as Lender may
request, and any sale may be adjourned by announcement at the time and place
appointed for such sale without further notice except as may be required by law.
The sale by Trustee of less than the whole of the Property shall not exhaust the
power of sale herein granted, and Trustee is specifically empowered to make
successive sale or sales under such power until the whole of the Property shall
be sold; and, if the proceeds of such sale of less than the whole of the
Property shall be less than the aggregate of the Indebtedness and the expense of
executing this trust as provided herein, this Deed of Trust and the lien hereof
shall remain in full force and effect as to the unsold portion of the Property
just as though no sale had been made; provided, however, that Borrower shall
never have any right to require the sale of less than the whole of the Property,
but Lender shall have the right, at its sole election, to request Trustee to
sell less than the whole of the Property. After each sale, Trustee shall make to
the purchaser or purchasers at such sale good and sufficient conveyances in the
name of Borrower, conveying the Property so sold to the purchaser or purchasers
in fee simple with general warranty of title, and shall receive the proceeds of
said sale or sales and apply the same as herein provided. The power of sale
granted herein shall not be exhausted by any sale held hereunder by Trustee or
Trustee’s substitute or successor, and such power of sale may be exercised from
time to time as many times as Lender may deem necessary until all of the
Property has been duly sold and all Indebtedness has been fully paid. In the
event any sale hereunder is not completed or is defective in the judgment of
Lender, such sale shall not exhaust the power of sale hereunder and Lender shall
have the right to cause a subsequent sale or sales to be made hereunder. If an
Event of Default has occurred and is continuing under this Deed of Trust, Lender
shall have the option to proceed with foreclosure in satisfaction of such item,
either through judicial proceedings or by directing Trustee to proceed as if
under a full foreclosure, conducting the sale as herein provided without
declaring the entire Indebtedness secured by this Deed of Trust due and payable,
and if sale is made because of an Event of Default with respect to an
installment payment or a portion of an installment, such sale may be made
subject to the unmatured part of the remaining unpaid Indebtedness; and it is
agreed that such sale, if so made, shall not in any manner affect the unmatured
portion of the Indebtedness secured by this Deed of Trust, but as to such
unmatured part, this Deed of Trust shall remain in full force and effect as
though no sale had been made under the provisions of this paragraph. Several
sales may be made hereunder without exhausting the right of sale for any
unmatured part of the Indebtedness secured by this Deed of Trust. Any and all
statements of fact or other recitals made in any deed or deeds given by Trustee
or any successor or substitute appointed hereunder as to nonpayment of the
Indebtedness secured hereby, or as the occurrence of an Event of Default, or as
to Lender having declared all of such Indebtedness to be due and payable, or as
to the request to sell, or as to notice of time, place and terms of sale and of
the properties to be sold having been duly given, or as to the refusal, failure
or inability to act of Trustee or any substitute or successor, or as to the
appointment of any substitute or successor trustee, or as to any other act or
thing having been duly done by Lender or by such Trustee, substitute or
successor, shall be taken as prima facie evidence of the truth of the facts so
stated and recited. Trustee, his successor or substitute, may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by Trustee, including the posting of notices and
the conduct of sale, but in the name and on behalf of Trustee, his successor or
substitute.

b. Receivership. Lender shall be entitled, ex parte, to the appointment of a
receiver of the Property without consideration of the value of the Property as
security for amounts due or the solvency of any person liable for the payment of
such amounts; and/or

c. Code Remedies. Lender shall have the remedies of a secured party under the
Code, including, without limitation, the right to take immediate and exclusive
possession of the Collateral, or any part thereof, and for that purpose, so far
as Borrower can give authority therefor, with or without judicial process, may
enter (if this can be done without breach of the peace) upon any place which the
Collateral or any part thereof may be situated and remove the same therefrom
(provided that if the Collateral is affixed to real estate, such removal shall
be subject to the conditions stated in the Code); and Lender shall be entitled
to hold, maintain, preserve and prepare the Collateral for sale, until disposed
of, or may propose to retain the Collateral subject to Borrower’s right of
redemption in satisfaction of Borrower’s obligations, as provided in the Code.
Lender may render the Collateral unusable without removal and may dispose of the
Collateral on the Property. Lender may require Borrower to assemble the
Collateral and make it available to Trustee for its possession at a place to be
designated by Trustee which is reasonably convenient to both parties. Lender
will give Borrower at least ten (10) days notice of the time and place of any
public sale of the Collateral or of the time after which any private sale or any
other intended disposition thereof is made. The requirements of reasonable
notice shall be met if such notice is mailed, by certified United States mail or
equivalent, postage prepaid, to the address of Borrower hereinafter set forth at
least ten (10) days before the time of the sale or disposition. Trustee or
Lender may buy at any public sale. Trustee or Lender may buy at private sale if
the Collateral is of a type customarily sold in a recognized market or is of a
type which is the subject of widely distributed standard price quotations. Any
such sale may be held in conjunction with any foreclosure sale of the Property.
If Lender so elects, the Property and the Collateral may be sold as one lot. The
net proceeds realized upon any such disposition, after deduction for the
expenses of retaking, holding, preparing for sale, selling and the reasonable
attorneys’ fees and legal expenses incurred by Lender, shall be applied against
the Note’ indebtedness in such order or manner as Lender shall select. Lender
will account to Borrower for any surplus realized on such disposition. The terms
and provisions contained in this paragraph, unless the context otherwise
requires, shall have the meanings and be construed as provided in the Code;
and/or

d. Legal and Equitable Remedies. Lender may pursue every legal and equitable
remedy available at law and at equity. Borrower and all persons dealing with the
Property through or under the Borrower and their successors and assigns,
including, without limitation all subsequent purchasers of all or any portion of
the Property and all persons holding or obtaining an interest in the Property
which is junior and subordinate to this Deed of Trust, by taking and accepting
their respective conveyances, encumbrances, deeds of trust, or liens do hereby
acknowledge, covenant and agree with Lender that (i) upon occurrence of an Event
of Default in the repayment of the indebtedness secured hereby, or in the event
of any Event of Default under the terms of this Deed of Trust, or under any
other deed of trust or security agreement securing the same indebtedness as is
secured by this Deed of Trust, in each case until such Event of Default is cured
or waived, whether directly or by virtue of a cross-collateralization agreement
or under any other loan document, the Lender may proceed to seek foreclosure or
any other relief available at law or in equity in any order which Lender may
determine, in Lender’s sole discretion, and Lender may proceed against any
Property or collateral securing said indebtedness in any order which Lender
elects without regard to any matters which could or might be raised by any
subsequent purchaser or by any junior lienholder or encumbrancer under those
certain equitable doctrines known as the doctrine of “marshalling of assets” and
the doctrine of “inverse order of alienation”, (ii) they will not assert, and
they do hereby waive any right to assert, the doctrine of marshalling of assets
or any similar equitable doctrines, (iii) they will not assert, and they do
hereby waive any right to assert, the doctrine of inverse order of alienation or
any similar equitable doctrines; and (iv) they will not assert, and they do
hereby waive any right to assert, any right to a determination of fair market
value and/or to an offset against any deficiency resulting from a foreclosure
sale (pursuant to Section 51.002 of the Texas Property Code, to any other
non-judicial foreclosure, or to a judicial foreclosure) of the Property,
including, without limitation, any such rights that Borrower or any other
guarantor or obligor may otherwise have under Sections 51.003, 51.004, and/or
51.005 of the Texas Property Code

e. Possession After Foreclosure. Should the Borrower remain in possession of
said Property after a foreclosure sale hereunder, then in that event the
relation of landlord and tenant shall be created and shall exist between any
purchaser at such foreclosure sale and the Borrower, from and after said
foreclosure sale, and such relation of landlord and tenant shall be a tenancy at
will of the purchaser at such foreclosure sale and, should such tenant refuse to
surrender said Property upon demand, the purchaser shall thereupon be entitled
to institute and maintain an action for possession of said Property, provided,
however, that the purchaser at the sale may, at such purchaser’s option, either
affirm or disaffirm, within a reasonable time after the sale, any leases placed
on the Property after the date of this instrument and in effect at the time of
foreclosure sale.

17. Lender’s Right of Possession in Case of Default. At any time following the
occurrence and during the continuance of an Event of Default, Borrower shall,
upon demand of Lender, surrender to Lender possession of the Property. Lender,
in its discretion, may, with process of law, enter upon and take and maintain
possession of all or any part of the Property, together with all documents,
books, records, papers and accounts relating thereto, and may exclude Borrower
and its employees, agents or servants therefrom, and Lender may then hold,
operate, manage and control the Property, either personally or by its agents.
Lender shall have full power to use such measures, legal or equitable, as in its
discretion may be deemed proper or necessary to enforce the payment or security
of the avails, rents, issues, and profits of the Property, including actions for
the recovery of rent, actions in forcible detainer and actions in distress for
rent. Without limiting the generality of the foregoing, Lender shall have full
power to:

a. cancel or terminate any lease or sublease for any cause or on any ground
which would entitle Borrower to cancel the same;

b. elect to disaffirm any lease or sublease which is then subordinate to the
lien hereof;

c. extend or modify any then existing leases and to enter into new leases, which
extensions, modifications and leases may provide for terms to expire, or for
options to lessees to extend or renew terms to expire, beyond the Maturity Date
and beyond the date of the issuance of a deed or deeds to a purchaser or
purchasers at a foreclosure sale, it being understood and agreed that any such
leases, and the options or other such provisions to be contained therein, shall
be binding upon Borrower and all persons whose interests in the Property are
subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any redemption from sale, discharge of the
Indebtedness, satisfaction of any foreclosure judgment, or issuance of any
certificate of sale or deed to any purchaser;

d. make any repairs, renewals, replacements, alterations, additions, betterments
and improvements to the Property as Lender deems are necessary;

e. insure and reinsure the Property and all risks incidental to Lender’s
possession, operation and management thereof; and

f. receive all of such avails, rents, issues and profits.

18. Concerning the Trustee. Lender may at any time, either orally or by
instrument in writing, appoint a successor Trustee in lieu of the Trustee herein
named or in lieu of any successor Trustee, who shall thereupon become invested
with all the title, power, authority and duties hereby conferred upon Trustee
herein, the same as if said successor had been named original Trustee by this
instrument. Trustee, where applicable, shall not be liable for any error or act
done by Trustee in good faith, or be otherwise responsible or accountable under
any circumstances whatsoever (INCLUDING TRUSTEE’S NEGLIGENCE), except for Claims
directly arising from the gross negligence, willful misconduct, bad faith or
illegal acts of Trustee. Subject to the foregoing sentence, the Lender shall
indemnify, defend and hold harmless Trustee from and against any and all claims,
liabilities, penalties, and costs, including attorney’s fees, arising from any
claim, demand, order, or other action or dispute related in any way to Trustee’s
duties under this Deed of Trust. The foregoing indemnity shall not terminate
upon discharge of the indebtedness or foreclosure, or release or other
termination of this instrument.

19. Application of Income Received by Lender. Lender, in the exercise of the
rights and powers hereinabove conferred upon it, at any time following the
occurrence and during the continuance of an Event of Default, shall have full
power to use and apply the avails, rents, issues and profits of the Property to
the payment of or on account of the following, in such order as Lender may
determine:

a. to the payment of the operating expenses of the Property, including cost of
management and leasing thereof (which shall include compensation to Lender and
its agent or agents, if management be delegated to an agent or agents, and shall
also include lease commissions and other compensation and expenses of seeking
and procuring tenants and entering into leases), established claims for damages,
if any, and premiums on insurance hereinabove authorized;

b. to the payment of taxes and special assessments now due or which may
hereafter become due on the Property; and

c. to the payment of any Indebtedness, including any deficiency which may result
from any foreclosure sale.

20. Rights Cumulative. Each right, power and remedy herein conferred upon Lender
is cumulative and in addition to every other right, power or remedy, express or
implied, given now or hereafter existing under any of the Loan Documents or at
law or in equity, and each and every right, power and remedy herein set forth or
otherwise so existing may be exercised from time to time as often and in such
order as may be deemed expedient by Lender, and the exercise or the beginning of
the exercise of one right, power or remedy shall not be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy, and no
delay or omission of Lender in the exercise of any right, power or remedy
accruing hereunder or arising otherwise shall impair any such right, power or
remedy, or be construed to be a waiver of any Event of Default or acquiescence
therein.

21. Lender’s Right of Inspection. Lender and its representatives shall have the
right to inspect the Property and the books and records with respect thereto at
all reasonable times upon not less than twenty-four (24) hours prior notice to
Borrower, and access thereto, subject to the rights of tenants in possession,
shall be permitted for that purpose.

22. Release Upon Payment and Discharge of Borrower’s Obligations. Lender shall
release this Deed of Trust and the lien hereof by proper instrument upon payment
and discharge of all Indebtedness, including payment of all reasonable expenses
incurred by Lender in connection with the execution of such release.

23. Notices. Any notices, communications and waivers under this Deed of Trust
shall be in writing and shall be (i) delivered in person, (ii) mailed, postage
prepaid, either by registered or certified mail, return receipt requested, or
(iii) by overnight express carrier, addressed in each case as follows:

     
To Lender:
  National City Bank
120 S. Central, 9th Floor
Clayton, MO 63105
Attn.: William R. Bennett, Jr.
With a copy to:
  Husch Blackwell Sanders LLP
720 Olive St., 24th Floor
St. Louis, Missouri 63101
Attn.: John P. McNearney
To Borrower:
  G&E Healthcare REIT Cypress Station, LLC
1551 N. Tustin, Suite 200
Santa Ana, California 92705
Attn.: Shannon Johnson
With a copy to:
  Cox, Castle & Nicholson, LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attn.: Adriana Vesci

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this paragraph shall be deemed received (i) if
personally delivered, then on the date of delivery, (ii) if sent by overnight,
express carrier, then on the next federal banking day immediately following the
day sent, or (iii) if sent by registered or certified mail, then on the earlier
of the third federal banking day following the day sent or when actually
received.

24. Waiver by Borrower. Borrower hereby waives, to the extent permitted by law,
the benefit of all appraisement, valuation, stay, extension, reinstatement and
redemption laws now or hereafter in force and all rights of marshaling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein. Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Deed of
Trust on behalf of Borrower, and on behalf of each and every person acquiring
any interest in or title to the Property subsequent to the date of this Deed of
Trust and on behalf of all persons to the extent permitted by applicable law.
Borrower shall not be entitled to and waives, to the extent permitted by
applicable law, any notice of default, demand for payment, notice of intent to
accelerate the maturity of all or any portion of the Indebtedness secured hereby
and any notices of any nature whatsoever from Lender except (a) with respect to
matters for which this Deed of Trust specifically and expressly provides for the
giving of notice by Lender to Borrower and (b) with respect to matters for which
Lender is required by applicable law to give notice, and Borrower hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which this Deed of Trust does not specifically and expressly provide
for the giving of notice by Lender to Borrower. Borrower hereby expressly waives
and releases to the fullest extent permitted by law, the pleading of any statute
of limitations as a defense to payment of the indebtedness secured hereby or
performance under the Guarantees (as defined in the Note and incorporated
herein).

25. Contests. Notwithstanding anything to the contrary contained in any of the
Loan Documents, Borrower shall have the right to contest by appropriate legal
proceedings diligently prosecuted any Taxes imposed or assessed upon the
Property or which may be or become a lien thereon and any mechanics’,
materialmen’s or other liens or claims for lien upon the Property (all herein
called “Contested Liens”), and no Contested Liens shall constitute an Event of
Default hereunder, if, but only if:

a. Borrower shall forthwith give notice of any Contested Lien to Lender at the
time the contest of the same shall be asserted;

b. Borrower shall either pay under protest or deposit with Lender the full
amount (herein called “Lien Amount”) of such Contested Lien, together with such
amount as Lender may reasonably estimate as interest or penalties which might
arise during the period of contest; provided that in lieu of such payment
Borrower may furnish to Lender a bond or title indemnity in such amount and
form, and issued by a bond or title insuring company, as may be satisfactory to
Lender in the exercise of its reasonable discretion;

c. Borrower shall diligently prosecute the contest of any Contested Lien by
appropriate legal proceedings having the effect of staying the foreclosure or
forfeiture of the Property, and shall permit Lender to be represented in any
such contest and shall pay all expenses actually incurred, in so doing,
including the reasonable fees and expenses of Lender’s counsel (all of which
shall constitute so much additional Indebtedness bearing interest at the Default
Rate until paid, and payable upon demand);

d. Borrower shall pay such Contested Lien and all Lien Amounts together with
interest and penalties thereon (i) if and to the extent that any such Contested
Lien shall be determined adverse to Borrower, or (ii) forthwith upon demand by
Lender if, in the reasonable opinion of Lender, and notwithstanding any such
contest, the Property shall be in jeopardy or in danger of being forfeited or
foreclosed; provided that if Borrower shall fail so to do, Lender may, but shall
not be required to, pay all such Contested Liens and Lien Amounts and interest
and penalties thereon and such other sums as may be necessary in the judgment of
the Lender to obtain the release and discharge of such liens; and any amount
actually expended by Lender in so doing shall be so much additional Indebtedness
bearing interest at the Default Rate until paid, and payable upon demand; and
provided further that Lender may in such case use and apply monies deposited as
provided in subsection (b) above and may demand payment upon any bond or title
indemnity furnished as aforesaid.

26. Expenses Relating to Note and Deed of Trust.

a. Borrower will pay all actual out-of-pocket expenses, charges, costs and fees
relating to the Loan or necessitated by the terms of the Note, this Deed of
Trust or any of the Loan Documents, including without limitation, Lender’s
reasonable attorneys’ fees in connection with the negotiation, documentation,
administration, servicing and enforcement of the Note, this Deed of Trust and
the Loan Documents, all filing, registration and recording fees, all other
reasonably incurred expenses incident to the execution and acknowledgment of
this Deed of Trust and all federal, state, county and municipal taxes, and other
taxes (provided Borrower shall not be required to pay any income or franchise
taxes of Lender), duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Note and this Deed of Trust.
Borrower recognizes that, during the term of this Deed of Trust, Lender:

i. May be involved in court or administrative proceedings, including, without
restricting the foregoing, foreclosure, probate, bankruptcy, creditors’
arrangements, insolvency, housing authority and pollution control proceedings of
any kind, to which Lender shall be a party by reason of the Loan Documents or in
which the Loan Documents or the Property are involved directly or indirectly;

ii. May make preparations during the existence of an Event of Default hereunder
for the commencement of any suit for the foreclosure hereof, which may or may
not be actually commenced;

iii. May make preparations during the existence of an Event of Default hereunder
for, and do work in connection with, Lender’s taking possession of and managing
the Property, which event may or may not actually occur;

iv. May make preparations for and commence other private or public actions to
remedy an Event of Default hereunder, which other actions may or may not be
actually commenced;

v. May enter into negotiations with Borrower or any of its agents, employees or
attorneys in connection with the existence or curing of any Event of Default
hereunder, the sale of the Property, the assumption of liability for any of the
Indebtedness or the transfer of the Property in lieu of foreclosure; or

vi. May enter into negotiations with Borrower or any of its agents, employees or
attorneys pertaining to Lender’s approval of actions taken or proposed to be
taken by Borrower which approval is required by the terms of this Deed of Trust.

b. All expenses, charges, costs and fees described in this paragraph 26 shall be
so much additional Indebtedness, shall bear interest from the date so incurred
until paid at the Default Rate and shall be paid, together with said interest,
by Borrower forthwith upon demand.

27. Financial Statements. Borrower shall keep adequate books and records of
account in accordance with generally accepted accounting principles (“GAAP”), or
in accordance with other methods acceptable to Lender in its reasonable
discretion, consistently applied and furnish to Lender:

a. Semi-annual operating statements of the Property, prepared and certified by
Borrower in the form required by Lender, detailing the revenues received, the
expenses incurred and the net operating income before and after debt service
(principal and interest) and capital improvements for that six-month period and
containing appropriate year to date information, within forty five (45) days
after the end of each six-month period ending June 30 and December 31 each year;

b. Annual financial reports including balance sheet and profit and loss
statements of Borrower in the form required by Lender, prepared and certified by
Borrower in the form required by Lender within ninety (90) days after the close
of each fiscal year of Borrower;

c. Annual tax returns of Borrower prepared by a certified public accountant
reasonably acceptable to Lender within thirty (30) days after filing; Lender
hereby acknowledges that a tax return for Borrower prepared by a certified
public accountant employed by Borrower’s parent company is acceptable to Lender;

d. Such other additional financial or management information (including State
and Federal tax returns) as may, from time to time, be reasonably required by
Lender in form and substance satisfactory to Lender in its reasonable
discretion;

e. Annual audited financial statements with respect to all guarantors of the
Loan, audited by an independent certified public accountant within the later of
90 days after the close of each fiscal year or 10 days after the filing of
Borrower’s Annual Report on Form 10-K with the SEC; and

f. Convenient facilities for the examination and audit of any such books and
records.

28. Statement of Indebtedness. Borrower, within ten (10) business days after
being so requested by Lender, shall furnish a duly acknowledged written
statement setting forth the amount of the debt secured by this Deed of Trust,
the date to which interest has been paid and stating either that no offsets or
defenses exist against such debt or, if such offsets or defenses are alleged to
exist, the nature thereof; provided, however, unless an Event of Default shall
have occurred and is continuing, Lender shall not request such statement more
frequently than once each calendar quarter during the term of the Loan.

29. Further Instruments. Upon request of Lender, Borrower shall execute,
acknowledge and deliver all such additional instruments and further assurances
of title and shall do or cause to be done all such further acts and things, in
each case, as may reasonably be necessary fully to effectuate the intent of this
Deed of Trust and of the Loan Documents.

30. Indemnity. Borrower hereby covenants and agrees that no liability shall be
asserted or enforced against Lender or Trustee in the exercise of the rights and
powers granted to Lender or Trustee in this Deed of Trust, and Borrower hereby
expressly waives and releases any such liability, except to the extent of
Lender’s or Trustee’s gross negligence, willful misconduct, bad faith or illegal
acts. Borrower shall indemnify and save Lender and Trustee harmless from and
against any and all liabilities, obligations, losses, damages, claims, costs and
expenses (including reasonable attorneys’ fees and court costs but excluding
punitive or other exemplary damages, diminution in value, lost profits or lost
opportunity costs) (collectively, “Claims”) of whatever kind or nature which may
be imposed on, incurred by or asserted against Lender or Trustee at any time by
any third party which relate to or arise from: (a) any suit or proceeding
(including probate and bankruptcy proceedings), or the threat thereof, in or to
which Lender or Trustee may or does become a party, either as plaintiff or as a
defendant, by reason of this Deed of Trust or for the purpose of protecting the
lien of this Deed of Trust; (b) the offer for sale or sale of all or any portion
of the Property; and (c) the ownership, leasing, use, operation or maintenance
of the Property, if such Claims relate to or arise from actions taken prior to
the surrender of possession of the Property to Lender (or any third party) in
accordance with the terms of this Deed of Trust (INCLUDING THE NEGLIGENCE OF
LENDER OR TRUSTEE); provided, however, that Borrower shall not be obligated to
indemnify or hold Lender or Trustee harmless from and against any Claims
directly arising from the gross negligence, willful misconduct, bad faith or
illegal acts of Lender or Trustee, respectively. All costs provided for herein
and paid for by Lender shall be so much additional Indebtedness and shall become
immediately due and payable upon demand by Lender and with interest thereon from
the date incurred by Lender until paid at the Default Rate.

31. Compliance with Environmental Laws. Borrower acknowledges that concurrently
herewith Borrower has executed and delivered to Lender an Environmental
Indemnity Agreement (“Indemnity”) pursuant to which Borrower and Guarantor (as
defined in the Note) have indemnified Lender for certain environmental matters
concerning the Property, as more particularly described therein. The provisions
of the Indemnity are hereby incorporated herein and this Deed of Trust shall
secure the obligations of Borrower thereunder. Borrower agrees to abide by all
of the provisions of the Indemnity.

32. Miscellaneous.

a. Usury Disclaimer. The term “Maximum Lawful Rate” means the maximum rate of
interest and the term “Maximum Lawful Amount” means the maximum amount of
interest that are permissible under applicable state or federal law for the type
of loan evidenced by the Note and the other Loan Documents. Lender does not
intend to contract for, charge, or receive more than the Maximum Lawful Rate or
Maximum Lawful Amount permitted by applicable state or federal law, and to
prevent such an occurrence Lender and Borrower agree that all amounts of
interest, whenever contracted for, charged or received by Lender, with respect
to the loan of money evidenced by the Note or with respect to any other amount
payable under this Instrument or any of the other Loan Documents, shall be
spread, prorated or allocated over the full period of time the Note is unpaid,
including the period of any renewal or extension of the Note. If demand for
payment of the Note is made by Lender prior to the full stated term, the total
amount of interest contracted for, charged or received to the time of such
demand shall be spread, prorated or allocated along with any interest thereafter
accruing over the full period of time that the Note thereafter remains unpaid
for the purpose of determining if such interest exceeds the Maximum Lawful
Amount. At maturity (including maturity due to Lender’s acceleration of the
Note) or on earlier final payment of the Note, Lender shall compute the total
amount of interest that has been contracted for, charged or received by Lender
or payable by Borrower under the Note and compare such amount to the Maximum
Lawful Amount that could have been contracted for, charged or received by
Lender. If such computation reflects that the total amount of interest that has
been contracted for, charged or received by Lender or payable by Borrower
exceeds the Maximum Lawful Amount, then Lender shall apply such excess to the
reduction of the principal balance and not to the payment of interest; or if
such excess interest exceeds the unpaid principal balance, such excess shall be
refunded to Borrower. This provision concerning the crediting or refund or
excess interest shall control and take precedence over all other agreements
between Borrower and Lender so that under no circumstances shall the total
interest contracted for, charged or received by Lender exceed the Maximum Lawful
Amount.

b. Successors and Assigns. This Deed of Trust and all provisions hereof shall be
binding upon and enforceable against Borrower and its assigns and other
successors. This Deed of Trust and all provisions hereof shall inure to the
benefit of Lender, its successors and assigns and any holder or holders, from
time to time, of the Note.

c. Invalidity of Provisions. In the event that any provision of this Deed of
Trust is deemed to be invalid by reason of the operation of law, or by reason of
the interpretation placed thereon by any administrative agency or any court,
Borrower and Lender shall negotiate an equitable adjustment in the provisions of
the same in order to effect, to the maximum extent permitted by law, the purpose
of this Deed of Trust and the validity and enforceability of the remaining
provisions, or portions or applications thereof, shall not be affected thereby
and shall remain in full force and effect.

d. Relationship of Lender and Borrower. Lender shall in no event be construed
for any purpose to be a partner, joint venturer, agent or associate of Borrower
or of any lessee, operator, concessionaire or licensee of Borrower in the
conduct of their respective businesses, and, without limiting the foregoing,
Lender shall not be deemed to be such partner, joint venturer, agent or
associate on account of Lender becoming a Lender in possession or exercising any
rights pursuant to this Deed of Trust, any of the Loan Documents, or otherwise.
The relationship of Borrower and Lender hereunder is solely that of
debtor/creditor.

e. Time of the Essence. Time is of the essence of the payment by Borrower of all
amounts due and owing to Lender under the Note and the Loan Documents and the
performance and observance by Borrower of all terms, conditions, obligations and
agreements contained in this Deed of Trust and the Loan Documents.

f. No Merger. The parties hereto intend that the Deed of Trust and the lien
hereof shall not merge in fee simple title to the Property, and if Lender
acquires any additional or other interest in or to the Property or the ownership
thereof, then, unless a contrary intent is manifested by Lender as evidenced by
an express statement to that effect in an appropriate document duly recorded,
this Deed of Trust and the lien hereof shall not merge in the fee simple title
and this Deed of Trust may be foreclosed as if owned by a stranger to the fee
simple title.

g. Governing Law. This Deed of Trust and the rights and obligations of the
parties hereunder and thereunder shall be governed by and construed and
interpreted in accordance with the internal Laws of the State of Texas
applicable to contracts made and to be performed wholly within such state,
without regard to choice or conflicts of law principles.

h. WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS DEED
OF TRUST OR ANY OTHER LOAN DOCUMENT, OR (2) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR EITHER OF THEM IN RESPECT
OF THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED
HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. BORROWER AND LENDER EACH
HEREBY CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT EITHER MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS DEED OF TRUST WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

i. VENUE AND JURISDICTION. SUBJECT ONLY TO THE EXCEPTION IN THE NEXT SENTENCE,
BORROWER AND LENDER HEREBY AGREE TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL
COURT OF THE SOUTHERN DISTRICT OF TEXAS AND THE STATE COURTS OF TEXAS LOCATED IN
HARRIS COUNTY, TEXAS AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN, AND AGREE THAT ANY
DISPUTE CONCERNING THE RELATIONSHIP BETWEEN LENDER AND BORROWER OR THE CONDUCT
OF ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE SHALL BE HEARD
ONLY IN THE COURTS DESCRIBED ABOVE. NOTWITHSTANDING THE FOREGOING: (1) LENDER
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN ANY COURTS OF ANY OTHER JURISDICTION LENDER DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE PROPERTY, OR OTHER SECURITY FOR THE LOAN
OBLIGATIONS, AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

j. Complete Agreement. This Deed of Trust, the Note and the Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof and the Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by both Borrower and Lender.

k. Liability of Indirect Owners. Except for any obligations of any indirect
owner of Borrower under any guaranty or indemnity executed by such owner in
favor of Lender in connection with the Loan, no such indirect owner of Borrower
shall be personally liable, and Lender shall not commence or prosecute any
action against any such party, for payment or performance of any Loan
obligation; and Lender shall not seek or obtain a deficiency judgment against
any such party in connection with the Loan.

l. NOTICE OF FINAL AGREEMENT. THIS WRITTEN DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Signature on Following Page]

2

IN WITNESS WHEREOF, Borrower has executed and delivered this Deed of Trust the
day and year first above written.

         
BORROWER:
       
G&E HEALTHCARE REIT CYPRESS STATION, LLC, a Delaware limited liability company
By: /s/ Shannon K S Johnson Print Name: Shannon K S Johnson Its: Authorized
Signatory STATE OF CALIFORNIA
    )  
 
  ) SS
COUNTY OF ORANGE
    )  

On March 20, 2008, before me, P.C. Han, Notary Public, personally appeared
Shannon K S Johnson proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is subscribed to the within instrument and acknowledged
to me that she executed the same in her authorized capacity(ies), and that by
her signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Phil C. Han

This area for official notarial seal.

[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

3